Citation Nr: 1025002	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
service-connected tinnitus.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

3.  Entitlement to an initial rating higher than 10 percent for 
service-connected left shoulder degenerative joint disease.

4.  Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease of the left hip.

5.  Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease of the cervical 
spine.

6.  Entitlement to an initial rating higher than 10 percent for 
service-connected degenerative joint disease of the lumbar spine.

7.  Entitlement to service connection for otitis media of the 
left ear.

8.  Entitlement to service connection for bronchitis, to include 
as due to exposure to herbicides.

9.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from January 2006 and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina and Atlanta, Georgia.  The Veteran now 
resides in Virginia, so the matter is now handled by the RO in 
Roanoke, Virginia.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in March 2010 by the undersigned Veterans 
Law Judge. 

The issues of entitlement to an initial rating higher than 10 
percent for service-connected degenerative joint disease of the 
lumbar spine, entitlement to service connection for otitis media 
of the left ear, entitlement to service connection for 
bronchitis, to include as due to exposure to herbicides, and 
entitlement to service connection for a bilateral knee disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal for entitlement to an 
initial rating higher than 10 percent for service-connected 
tinnitus.

2.  The Veteran's bilateral hearing loss is manifested by pure 
tone threshold averages and speech recognition scores that 
corresponded to no more than a level "I" hearing on the right 
and level "I" hearing on the left.

3.  The Veteran's left shoulder degenerative joint disease is not 
manifested by limitation of movement of the Veteran's arm to 
shoulder level. 

4.  The Veteran's left hip degenerative joint disease is not 
manifested by a flail joint, femur impairment, limitation of 
flexion to 30 degrees, ankylosis, or motion lost beyond 10 
degrees of abduction.

5.  The Veteran's cervical spine disability is manifested by 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to 
an initial rating higher than 10 percent for service-connected 
tinnitus, by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009).

3.  The criteria for an initial rating higher than 10 percent, 
for the Veteran's service-connected degenerative joint disease of 
the left shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (2009).

4.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's left hip degenerative joint disease are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 -5255 (2009).

5.  The criteria for an initial rating of 20 percent, but no 
higher, for the Veteran's degenerative joint disease of the 
cervical spine are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claims for 
increased ratings arise from his disagreement with the initial 
evaluations following the grant of service connection.  It has 
been held that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment records 
and post-service private medical records with the claims folder.  
Additionally, the Veteran was afforded multiple VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claims.  


II.  Entitlement to an Initial Rating Higher Than 10 Percent for 
Service-Connected Tinnitus

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal 
concerning entitlement to an initial rating higher than 10 
percent for service-connected tinnitus at his March 2010 hearing 
before the Board.  (See March 2010 BVA Hearing Transcript, page 
2).  Therefore, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




III.  Increased Ratings 

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision which established service connection for the PTSD and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The issue has been characterized 
accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

A.  Entitlement to an Initial Compensable Rating for Service-
Connected Bilateral Hearing Loss

Service connection for bilateral hearing loss was established by 
a January 2006 rating decision, at which time a 0 percent rating 
was assigned, effective from July 2005.  The Veteran is 
requesting a compensable rating for his service-connected 
bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  
Id.  The pure tone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85.  
Under these criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric evaluation to 
the numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

The Veteran was afforded a VA examination in September 2005.  On 
the authorized audiological evaluation in September 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
15
15
LEFT
10
25
20
15
 

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.

The Veteran's September 2005 VA audiology examination shows a 
right ear pure tone threshold average of 13.75 decibels with 
speech recognition of 92 percent.  This corresponds to a numeric 
designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left 
ear manifests a pure tone threshold average of 17.5 decibels with 
speech recognition of 92 percent.  This corresponds to a numeric 
designation of "I."  Id.  These combined numeric designations 
then result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.

The Veteran was afforded another VA examination in December 2006.  
On the authorized audiological evaluation in December 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
15
20
LEFT
15
25
25
10
 

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.

The Veteran's December 2006 VA audiology examination shows a 
right ear pure tone threshold average of 17.5 decibels with 
speech recognition of 96 percent.  This corresponds to a numeric 
designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left 
ear manifests a pure tone threshold average of 18.75 decibels 
with speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Id.  These combined numeric 
designations then result in a rating of 0 percent under Table 
VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a more recent VA examination in March 
2009.  On the authorized audiological evaluation in March 2009, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
10
35
LEFT
10
25
15
25
 

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.

The Veteran's March 2009 VA audiology examination shows a right 
ear pure tone threshold average of 19 decibels with speech 
recognition of 100 percent.  This corresponds to a numeric 
designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left 
ear manifests a pure tone threshold average of 19 decibels with 
speech recognition of 100 percent.  This corresponds to a numeric 
designation of "I."  Id.  These combined numeric designations 
then result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.

Additional medical records in the claims file do not contain any 
audiological findings that would entitle the Veteran to a higher 
rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 
38 C.F.R. § 4.86.   

The Veteran testified in March 2010 that his speech 
discrimination is poorer than the actual hearing of words.  The 
Board has considered the Veteran's statements regarding the 
severity of his hearing loss and how it has affected his daily 
activities.  The Board notes that the Veteran is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the 
Board finds the Veteran's statements to be credible.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
audiometric testing results of record.  As noted above, 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric evaluations.  The 
Veteran's hearing loss is fairly stable as the multiple tests 
over a number of years demonstrate. 

Even under the most favorable interpretation of these findings, 
based on the regulations, the Veteran's hearing loss is at no 
more than level I in the right ear; and I in the left ear; 
therefore, a compensable rating is not warranted.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

	(CONTINUED ON NEXT PAGE)



B.  Entitlement to an Initial Rating Higher than 10 Percent for 
Service-Connected Left Shoulder Degenerative Joint Disease

Service connection for a left shoulder strain was established by 
a January 2006 rating decision, at which time a 10 percent rating 
was assigned, effective from July 2005.  The Veteran is 
requesting an increased rating.

The Board notes that evidence indicates that the Veteran is 
right-hand dominant, and thus the criteria pertinent to a 
"minor" extremity are used in the analyses that follow.  See 
March 2010 BVA Transcript.

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for limitation of motion 
due to pain and arthritis.  A rating of 20 percent, under 
Diagnostic Code 5003 is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  A higher rating of 20 
percent is also available under 38 C.F.R. § 4.71, Diagnostic Code 
5201, if the limitation of motion of the arm is to shoulder 
level.

The Veteran was afforded a VA examination in September 2005.  The 
Veteran complained of pain and loss of motion.  He reported that 
the symptoms occurred constantly, which resulted in "4 times" 
lost from work per year but that the condition did not cause 
incapacitation.  Examination revealed the left shoulder's general 
appearance was within normal limits.  Ranges of motion were as 
follows:  160 degrees of flexion and abduction, with pain at 160, 
80 degrees of external and internal rotation with pain at 80 
degrees.  The examiner stated that the left shoulder was 
functionally limited by pain, repetitive use and weakness.  Left 
shoulder x-rays were normal with no osseous or soft tissue 
abnormalities.  The impression was a normal study.  He was 
diagnosed with a left shoulder strain.

The Veteran was afforded an additional VA examination in January 
2007.  The Veteran reported symptoms of weakness, limited ability 
to lift, stiffness, limited range of motion, giving way if 
overexerted and lack of endurance.  The Veteran also reported 
localized pain approximately three times a month.  He stated he 
was not receiving treatment for the disorder and it does not 
cause incapacitation.  Examination revealed the left shoulder had 
signs of tenderness.  Ranges of motion were as follows: 175 
degrees of flexion, with pain at 175 degrees, 170 degrees of 
abduction, with pain at 170 degrees, and 80 degrees of external 
and internal rotation, with pain at 80 degrees.  The left 
shoulder was additionally limited by repetitive use, fatigue, and 
weakness.  X-rays were within normal limits.

The Veteran was afforded the most recent VA examination in March 
2009.  The Veteran reported aching, sticking and cramping pain in 
the left shoulder, elicited by physical activity and that he has 
a limited range of motion.  Examination revealed no signs of 
edema, effusion, weakness, redness, heat or guarding of movement.  
There was no subluxation.  Ranges of motion were as follows:  
flexion to 180 degrees, abduction to 180 degrees, with pain at 
110 degrees, and external and internal rotation to 90 degrees.  
Repetitive use additionally limited joint function by 10 degrees.  
Left shoulder x-rays showed degenerative arthritic changes of the 
acromioclavicular joint.  The diagnosis was changed to 
degenerative joint disease of the left shoulder.

During the March 2010 hearing, the Veteran testified that he can 
move his left arm only to shoulder level and that further motion 
is uncomfortable.  Additionally, the Veteran testified that he is 
unable to carry or lift heavy objects and unable to perform 
household chores.  The Board notes that the Veteran is competent 
to give evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the 
Veteran's testimony to be credible.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  However, the Board finds the subjective 
medical evidence obtained during the VA examinations to be more 
probative.

The Board has considered the full history of the Veteran's left 
shoulder degenerative joint disease.  A rating of 20 percent, 
under Diagnostic Code 5003, is not warranted because there is no 
x-ray evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.  X-rays previous to March 2009 were normal and the 
March 2009 x-ray demonstrated arthritic changes to only the 
acromioclavicular joint.  Furthermore, the Veteran is not 
entitled to a rating higher than 10 percent, under Diagnostic 
Code 5201, because his left arm is not limited to shoulder level.  
The Veteran's range of motion from the most recent VA examination 
in March 2009 did not indicate an impairment of that degree.

The Board additionally finds the Veteran is not entitled to a 
rating higher than 10 percent under any of the other diagnostic 
codes pertinent to orthopedic symptoms of the shoulder and arm.  
Taking the remaining codes in numerical order, DC 5200, the code 
for ankylosis of the scapulohumeral articulation, has not been 
raised by the medical evidence and is not supported by the ranges 
of motion described above.  DC 5202 provides a 20 percent 
evaluation where there is recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level.  This level of disability has 
not been raised by the medical evidence.  Diagnostic Code 5203 is 
not applicable because there is no medical evidence demonstrating 
nonunion or dislocation of the clavicle or scapula.

The Board has additionally considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran contends his 
disability is essentially manifested by pain.  Under 38 C.F.R. § 
4.59, painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets in.  
Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of  38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  
202 (1995).  For a 20 percent evaluation, there must be 
limitation of motion of the arm to shoulder level.  During the 
March 2009 VA examination, he was able on examination to have a 
range of motion within normal limits.  Abduction was limited to 
110 degrees, with pain.  However, as stated previously, to 
warrant a 20 percent rating, there must be limitation of the arm 
to shoulder level.  Thus, the Board finds that a 10 percent 
evaluation, as it reflects consideration of the principles of 38 
C.F.R. § 4.40 and § 4.45, fully and appropriately contemplates 
the degree of limited movement that would exist during periods of 
exacerbation.  

Accordingly, the Veteran does not meet the criteria to warrant an 
initial disability rating higher than 10 percent.

C.  Entitlement to an Initial Rating Higher than 10 Percent for 
Service Connected Degenerative Joint Disease of the Left Hip

Service connection for degenerative joint disease of the left hip 
was established by a January 2006 rating decision, at which time 
a 10 percent rating was assigned, effective from July 2005.  The 
Veteran is requesting an increased rating.

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, for limitation of motion 
due to pain and arthritis.  A rating of 20 percent, under 
Diagnostic Code 5003 is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran was afforded a VA examination in September 2005.  
Examination revealed the general appearance of the hip was within 
normal limits.  The Veteran had 110 degrees of flexion, with pain 
at 110; 20 degrees of extension, with pain at 20 degrees; 15 
degrees of adduction, with pain at 15 degrees, 35 degrees of 
abduction, with pain at 35; 50 degrees of external rotation, with 
pain at 50 degrees; and 30 degrees of internal rotation, with 
pain at 30 degrees.  The examiner stated that the joint function 
was additionally limited by weakness, lack of endurance and 
incoordination after repetitive use.  X-rays taken showed 
degenerative joint disease of the left hip.

The Veteran was afforded an additional VA examination in January 
2007.  The Veteran reported symptoms of weakness, unable to 
support loads or prolonged standing, stiffness, lack of 
endurance, and fatigability.  He stated the disability did not 
cause incapacitation.  Examination revealed the left hip showed 
signs of tenderness.  Range of motion were as follows: 118 
degrees of flexion, with pain at 118, 25 degrees of extension, 
with pain at 25 degrees, 20 degrees of adduction, with pain at 20 
degrees, 35 degrees of abduction with pain at 35 degrees, 50 
degrees of external rotation with pain at 50 degrees and 35 
degrees of internal rotation with pain at 35 degrees.  Joint 
function was additionally limited by pain after repetitive use.

The Veteran was afforded the most recent VA examination in March 
2009.  The Veteran reported pain, weakness, stiffness, and lack 
of endurance, but no swelling, heat, redness, giving way, 
locking, fatigability or dislocation.  He asserted he could not 
run, squat or push an object.  Examination revealed the left hip 
was tender.  The Veteran has 125 degrees of flexion, with pain at 
45 degrees, 30 degrees of extension, with pain at 25 degrees, 25 
degrees of adduction with pain at 20 degrees, 45 degrees of 
abduction, with pain at 30 degrees, 60 degrees of external 
rotation, with pain at 45 degrees, and 40 degrees of internal 
rotation with pain at 30 degrees.

The Veteran testified in March 2010 that his hip prevents him 
from doing household activities, such as gardening, and that it 
is very painful.  The Board has considered the Veteran's 
statements regarding the severity of his hip and how it has 
affected his daily activities.  The Board notes that the Veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board finds the Veteran's statements to 
be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence 
concerning the level of severity of this disorder consists of the 
physical examinations of record.  The Board has considered the 
full history of the Veteran's left hip degenerative joint 
disease.  A rating of 20 percent, under Diagnostic Code 5003, is 
not warranted because there is no x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups, 
with incapacitating exacerbations.  The Veteran stated in all VA 
examinations that his hip disability was not incapacitating.  See 
September 2005, January 2007, and March 2009 VA examinations.

The Board additionally finds the Veteran is not entitled to a 
rating higher than 10 percent under any of the other diagnostic 
codes pertinent to orthopedic symptoms of the hip and leg.  
Taking the remaining codes in numerical order, DC 5250, the code 
for ankylosis of the hip, has not been raised by the medical 
evidence and is not supported by the ranges of motion described 
above.  DC 5251 is not applicable because 10 percent is the 
maximum rating allowed under this code.  DC 5252 allows for a 20 
percent rating when limitation of flexion of the thigh is to 30 
degrees.  VA examinations revealed that the Veteran's flexion was 
to 110 degrees of flexion, with pain at 110 in September 2005, 
118 degrees with pain at 118 degrees in January 2007, and 125 
degrees of flexion, with pain at 45 degrees during the March 2009 
VA examination.  As such, the Veteran's limitation of motion does 
not meet the required limitation to 30 degrees to warrant a 20 
percent rating.  DC 5253 allows for a 20 percent rating if there 
is limitation of abduction of the thigh with motion lost beyond 
10 degrees.  The most the Veteran's abduction was reduced to with 
pain was 30 degrees.  Additionally, DC 5254 and 5255 are not 
applicable because no medical evidence of record indicates the 
Veteran has a flail joint of the hip or malunion of the femur 
with moderate knee or hip disability.

For all of these reasons, the Board finds that a rating higher 
than 10 percent for the Veteran's left hip degenerative joint 
disease is not warranted.  In reaching this conclusion, the Board 
has considered all applicable statutory and regulatory 
provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in light 
of the fact that the Veteran contends his disability is 
essentially manifested by pain.  However, the Board has taken 
into consideration the exact ranges of motion when affected pain.  
The rating of 10 percent was assigned under 38 C.F.R. § 4.59.  As 
the range of motion limitations demonstrated on physical 
examination continue to not warrant an increased evaluation, the 
Board finds the current 10 percent evaluation adequately 
compensates the Veteran for the level of impairment caused by his 
left hip disability.  The rating was assigned under 38 C.F.R. 
§ 4.59 which recognizes painful motion with joint or 
periarticular pathology as productive of disability.  While the 
requirements of Fenderson have been considered, the evidence of 
record shows that the Veteran's left hip disability has not 
warranted an increased rating at any point in the appeal period.  
For all of these reasons, the Veteran's claim must be denied. 

D.  Entitlement to an Initial Rating Higher than 10 Percent for 
Service-Connected Degenerative Arthritis of the Cervical Spine

Service connection for a cervical spine disability was 
established by a January 2006 rating decision, at which time a 10 
percent rating was assigned, effective from July 2005.  The 
Veteran is requesting an increased rating.

The Board notes that while the regulations pertaining to 
disabilities of the spine have undergone recent amendments, these 
changes do not affect the present claim, as the Veteran's claim 
was filed in June 2005, subsequent to the most recent regulation 
change.  Thus, the rating criteria currently in effect are the 
only rating criteria for current consideration.

Effective September 26, 2003, the criteria for rating all spine 
disabilities are now set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  Under the General Rating 
Formula, a 20 percent rating is warranted when there is forward 
flexion of the cervical spine greater than 15 degrees but no 
greater than 30 degrees or the combined range of motion of the 
cervical spine is not greater than 170 degrees, or muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, General Rating Formula for 
Diagnostic Codes 5235-5243.  

Rotation to 80 degrees, flexion, extension, and lateral flexion 
to 45 degrees, each, are considered normal range of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Plate V.

The Veteran was afforded a VA examination in September 2005.  The 
Veteran reported suffering from localized neck pain approximately 
two times per month, lasting for a period of three days.  He 
reported his disability does not cause incapacitation but that he 
has difficulty turning his head.  The disability resulted in 
"three times" lost from work per year.  Examination revealed no 
evidence of radiating pain on movement and no evidence of muscle 
spasm or tenderness.  The Veteran had 35 degrees of flexion with 
pain at 35 degrees; 35 degrees of extension with pain at 35 
degrees; 35 degrees of right lateral flexion with pain at 35 
degrees; 25 degrees of left lateral flexion with pain at 25 
degrees; 60 degrees of right rotation with pain at 60 degrees and 
40 degrees of left rotation with pain at 40 degrees.  The 
combined range of motion was 230 degrees.  The examiner stated 
that after repetitive use, the spine was additionally limited by 
pain.  X-rays demonstrated scoliosis with normal lordosis, 
maintained vertebral body height and preserved intervertebral 
disc spaces.  The Veteran was diagnosed with a cervical strain.

The Veteran was afforded a VA examination in December 2006.  He 
described stiffness, limited range of motion of his head, and 
weakness.  The Veteran stated the pain was constant and localized 
but he was not receiving treatment.  The Veteran had 40 degrees 
of flexion with pain at 40 degrees; 35 degrees of extension with 
pain at 35 degrees; 40 degrees of right lateral flexion with pain 
at 40 degrees; 35 degrees of left lateral flexion with pain at 35 
degrees; 75 degrees of right rotation with pain at 75 degrees and 
70 degrees of left rotation with pain at 70 degrees.  The 
combined range of motion was 295 degrees.  X-rays demonstrated 
anterior hypertrophic spurring at C5-C6.  The Veteran's diagnosis 
was changed to degenerative arthritis of the cervical spine.

The Veteran was afforded a more recent VA examination in March 
2009.  Physical examination revealed no evidence of radiating 
pain on movement and no evidence of muscle spasm.  There was 
tenderness to paraspinal muscles but no ankylosis of the cervical 
spine.  The Veteran had 45 degrees of flexion; 45 degrees of 
extension; 45 degrees of right lateral flexion with pain at 25 
degrees; 45 degrees of left lateral flexion; 80 degrees of right 
rotation and 80 degrees of left rotation with pain at 60 degrees.  
The combined range of motion was 340 degrees.  X-rays 
demonstrated minimal narrowing of C5-6 and C6-7 interspaces, and 
slight straightening of cervical lordosis which was attributed to 
muscle spasm.

The Board finds that a rating of 20 percent is warranted.  As 
noted above, the current regulation provides a 20 percent rating 
is warranted when there is forward flexion of the cervical spine 
greater than 15 degrees but no greater than 30 degrees or the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  X-rays 
from the September 2005 VA examination demonstrated scoliosis and 
x-rays from March 2009 demonstrated a slight straightening of 
cervical lordosis which was attributed to muscle spasm.  As such, 
a rating of 20 percent is warranted.

However, a rating higher than 20 percent is not warranted.  For a 
30 percent evaluation, flexion of the cervical spine must be 15 
degrees or less or there must be favorable ankylosis of the 
entire cervical spine.  Id.  Ranges of motion in the September 
2005, December 2006, and March 2009 do not indicate that the 
Veteran's flexion is 15 degrees or less or that he has favorable 
ankylosis.

In reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions, to include 38 
C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that the 
Veteran contends his disability is essentially manifested by 
pain.  However, the Board has taken into consideration the exact 
ranges of motion when affected pain.  As such, the Board finds a 
rating of 20 percent adequately compensates the Veteran for the 
level of impairment caused by his cervical spine disability.

The Board has also reviewed the Veteran's testimony and other lay 
statements, as well as the possibility of an increased rating 
under any other applicable Diagnostic Codes.  The Veteran 
testified that he has never been prescribed bedrest.  See March 
2010 BVA Transcript.  Furthermore, there is no medical evidence 
that bedrest has been prescribed.  As such, Diagnostic Code 5243 
is not applicable.  

Based on the totality of evidence, the Board finds that a rating 
of 20 percent adequately reflects the Veteran's level of 
disability.


Extraschedular Evaluations

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's bilateral 
hearing loss, left shoulder strain, degenerative joint disease of 
the left hip, or degenerative joint disease of the cervical spine 
are inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disabilities with the established 
criteria found in the rating schedules show that the rating 
criterion reasonably describes the Veteran's disability levels 
and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for any of his disabilities.  

Additionally, there is no evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record that suggests that the Veteran's disabilities themselves 
markedly affected his ability to perform his job.  The Veteran 
testified in March 2010 that he has a desk job with the 
government and that his disabilities do not cause incapacitation.  
See March 2010 BVA Hearing Transcript.  Additionally, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
disabilities on appeal cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for 
service-connected tinnitus is dismissed.

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.

Entitlement to an initial rating higher than 10 percent for 
service-connected left shoulder degenerative joint disease is 
denied.

An initial increased disability rating in excess of 10 percent 
for the Veteran's left hip degenerative joint disease is denied. 

An initial increased disability rating of 20 percent, but no 
higher, for the Veteran's degenerative joint disease of the 
cervical spine is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


REMAND

The Veteran is seeking an initial increased rating for 
degenerative joint disease of the lumbar spine.  A remand is 
necessary in order to determine the current level of severity of 
the Veteran's degenerative joint disease of the lumbar spine.  
During the March 2010 hearing, the Veteran testified that his 
range of motion for his lumbar spine he decreased since his last 
VA examination.  The Court has held that when a Veteran alleges 
that his service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

The Veteran is also seeking entitlement to service connection for 
otitis media of the left ear, entitlement to service connection 
for bronchitis, to include as due to exposure to herbicides, and 
entitlement to service connection for a bilateral knee disorder.  

The Board finds the duty to notify and assist has not been met.  
As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126.  Under 
the VCAA, when VA receives a claim, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim; that VA will seeks to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  To date, the Veteran has not received VCAA notice for 
otitis media of the left ear.  

Additionally, the Veteran has not received notice regarding 
information necessary to substantiate a claim based on exposure 
to herbicides.  During the March 2009 hearing, the Veteran 
testified that in Vietnam he flew through areas that were 
previously sprayed with herbicides and ever since he has 
experienced breathing trouble and coughing.  VCAA notice for 
establishing service connection must be based on exposure to 
herbicides must be provided to the Veteran.  

Furthermore, the Veteran received an incorrect VCAA notice in 
March 2006 for a bilateral knee claim.  The Veteran claimed 
entitlement to service connection for a bilateral knee disorder; 
however, the March 2006 VCAA notice provided information on how 
to establish an increased rating for this disability.  The Board 
finds that a remand is necessary to correctly inform the Veteran 
of the evidence necessary to substantiate a claim for service 
connection.

Also, the Veteran should be afforded VA examinations for otitis 
media of the left ear, bronchitis, to include as due to exposure 
to herbicides, and a bilateral knee disorder.  


Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination in 
order to determine the current severity of 
his degenerative joint disease of the 
lumbar spine.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the General Rating Formula for 
Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  The pertinent rating 
criteria must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail, including 
ranges of motion and the degree at which 
pain begins.

2.  Provide the Veteran VCAA notice 
advising the Veteran of the criteria for 
establishing service connection for otitis 
media of the left ear.

3.  Provide the Veteran VCAA notice 
advising the Veteran of the criteria for 
establishing service connection for 
bronchitis that is due to exposure to 
herbicides.

4.  Provide the Veteran VCAA notice 
advising the Veteran of the criteria for 
establishing service connection for a 
bilateral knee disorder.

5.  After the above development is 
completed, afford the Veteran a VA 
examination for otitis media of the left 
ear.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's current 
otitis media of the left ear is casually 
or etiologically related to service, to 
include as due to a fall into a pool 
during service.  The examiner is requested 
to take into consideration the Veteran's 
account of the injury as well as lay 
statements regarding continuity of 
symptomatology.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

6.  Next, afford the Veteran a VA 
examination for bronchitis, to include as 
due to exposure to herbicides.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's bronchitis is 
casually or etiologically related to 
service, including as due to exposure to 
herbicides during service.

The examiner must also offer comments and 
an opinion regarding the chest x-ray taken 
in May 2005 demonstrating tiny calcified 
granuloma within the right lung.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

7.  Next, afford the Veteran a VA 
examination for a bilateral knee disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at least 
as likely as not (i.e., probability of 50 
percent), that the Veteran's current 
bilateral knee disorder is casually or 
etiologically related to service, 
including as due to running in combat 
boots.  The examiner should also consider 
the Veteran's lay statements and 
continuity of symptomatology.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.
  
8.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

9.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


